Citation Nr: 1822350	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an abdominal aortic aneurysm. 

2. Entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae (PFB). 

3. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to the abdominal aortic aneurysm. 

4. Entitlement to service connection for a sleep disorder, to include as secondary to the abdominal aortic aneurysm.
  
5. Entitlement to service connection for hypertension, to include as secondary to the abdominal aortic aneurysm. 

6. Entitlement to service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and from September 2004 to November 2005.  A February 1990 Agency of Original Jurisdiction (AOJ) administrative decision determined that the Veteran's discharge from the military was under conditions other than honorable for the period of service from February 1988 to May 1989.  Therefore, the Veteran is not entitled to VA benefits for his period of service from February 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. A Notice of Disagreement (NOD) was filed in December 2010. A Statement of the Case (SOC) was issued in September 2013. A substantive appeal (VA Form-9) was filed in November 2013. A Supplemental Statement of the Case (SSOC) was issued in September 2017.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for a skin disorder, other than PFB, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's abdominal aortic aneurysm did not manifest during service, and is not otherwise shown to be a result of service.

2.  The Veteran's DJD of the lumbar spine, to include as secondary to the abdominal aortic aneurysm, did not manifest during service or to a compensable degree within the presumptive period after separation, and is not otherwise shown to be a result of service.

3. The Veteran's sleep disorder, to include as secondary to the abdominal aortic aneurysm, did not manifest during service, and is not otherwise shown to be a result of service.

4. The Veteran's hypertension, to include as secondary to the abdominal aortic aneurysm, did not manifest during service or to a compensable degree within the presumptive period after separation, and is not otherwise shown to be a result of service.


5. The Veteran's erectile dysfunction, to include as secondary to the abdominal aortic aneurysm, did not manifest during service, and is not otherwise shown to be a result of service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for an abdominal aortic aneurysm have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for DJD of the lumbar spine, to include as secondary to the abdominal aortic aneurysm, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for establishing service connection for a sleep disorder, to include as secondary to the abdominal aortic aneurysm, have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for establishing service connection for hypertension, to include as secondary to the abdominal aortic aneurysm, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for establishing service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm, have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In letters dated August 2009, and April, July, and October 2010, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In April 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Abdominal Aortic Aneurysm

The Veteran contends that his abdominal aortic aneurysm is due to his military service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of aortocentric fistula and status post abdominal aortic aneurysm repair. Service treatment records (STRs) indicate in-service complaints of abdominal pain. However, the remaining inquiry is whether the evidence demonstrates the incurrence of an abdominal aortic aneurysm in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's abdominal aortic aneurysm is related to his military service.

An April 2005 STR documented a normal CT scan to rule out a stone/urinary obstruction. Another April 2005 STR indicated that the Veteran reported flank pain and a fever and he was diagnosed with a urinary tract infection. The Veteran reported right lower quadrant tenderness to deep palpation. 

A July 2005 STR indicated that the Veteran was diagnosed with abdominal pain. The Veteran reported mild pain to palpation to the left upper and lower quadrants. 
In September 2008, the Veteran underwent open abdominal aortic aneurysm repair with Dacron graft placement. A July 2013 private operative report indicated that the Veteran developed an aortocentric fistula requiring emergency surgery. The Veteran has an axillo-femoral bypass graft on the right of his abdomen. A September 2013 private treatment letter from Dr. G. M. summarized the Veteran's abdominal aneurysm/aortocentric fistula condition and noted that the Veteran had a prolonged hospital stay as a result of the surgical procedures.  On VA outpatient treatment in October 2013, the Veteran's severe peripheral vascular disease was noted. 

During the January 2016 Board hearing, the Veteran testified that he did not have any stomach related problems prior to service. According to the Veteran, he experienced "extreme" reoccurring stomachs pains in service, was treated for stomach pains in service and was evacuated to Germany for treatment. The Veteran testified that he was diagnosed with abdominal aortic aneurysm in 2007-2008 and had related surgery in 2008. The Veteran testified that he began receiving Social Security disability benefits in 2014 and was discharged from the National Guard because he was deemed medically disqualified for duty. 

The Veteran was afforded a VA examination in April 2017 and was diagnosed with status post abdominal aortic aneurysm repair. The examiner documented the Veteran's abdominal aneurysm repair surgeries in 2008 and 2013. The VA examiner rendered the clinical assessment that it is less likely than not that the Veteran's status post abdominal aortic aneurysm is a result of his service. The rationale being that the Veteran's medical records, which contain an April 2005 CT scan, do not indicate any evidence of abdominal aortic aneurysm. The examiner explained that the Veteran was diagnosed with abdominal aortic aneurysm in 2007 after separation which suggests that his abdominal aortic aneurysm is unrelated to service. 

Based upon a review of the evidence of record, the Board finds that the evidence preponderates against a finding of service connection for abdominal aortic aneurysm. In so finding, the Board observes that the Veteran's STRs did not indicate that the Veteran was treated for, or diagnosed with abdominal aortic aneurysm during service. The Board also observes the April 2017 VA medical opinion. The examiner expounded on the fact that the Veteran's in-service, April 2005 abdominal CT scan was normal. The Board notes that the Veteran was discharged from active duty in November 2005. See DD Form 214. Most critically, the examiner emphasized the fact that the Veteran was not diagnosed with abdominal aortic aneurysm until 2007, two years after his separation from service.  

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). In this case, the VA medical examiner reviewed the claims file, conducted an in-person examination and provided an adequate basis for his clinical assessment. As such, the VA examiner's medical opinion is afforded significant probative value as it speaks to the question at hand, whether the Veteran's abdominal aortic aneurysm is a result of his military service. 

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Veteran contends that he was diagnosed with abdominal aortic aneurysm in 2007-2008 and that his condition is related to his service. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between his abdominal aortic aneurysm and military service. 

For the foregoing reasons, the Board finds that service connection for abdominal aortic aneurysm must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.
Lumbar Spine 

The Veteran contends that his lumbar spine disorder is due to his military service, or secondary to the abdominal aortic aneurysm. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a lumbar spine disorder, variously diagnosed as muscular lower back pain, mild degenerative changes, and lumbar spine DJD without radiculopathy. STRs indicate in-service complaints of lower back pain and a muscular lower back pain diagnosis. However, the remaining inquiry is whether the evidence demonstrates the incurrence of lumbar spine DJD in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's lumbar spine DJD is related to his military service.

An April 2005 STR indicated that the Veteran reported lower back pain. In June 2005, the Veteran was diagnosed with muscular lower back pain. The Veteran's symptoms were unchanged in July 2005. 

After separation, the Veteran's June 2007 thoracolumbar spine x-ray revealed mild degenerative arthritic changes. In November 2011, as part of a National Guard component, the Veteran received a permanent profile for reported back pain. The Veteran's physical activities were limited to walking instead of running. The Veteran reportedly was unable to do unlimited running or running at his own pace for any distance. 

On VA outpatient treatment in February 2010, the Veteran was seen for back pain. The Veteran denied any recent injury or heaving lifting. VA diagnosed the Veteran with lumbar spine DJD, without radiculopathy, during an October 2010 examination. The Veteran reported back pain onset as October 2005, during service. The Veteran claimed that he had experienced back pain since his September 2008  abdominal aortic aneurysm repair. The VA examiner opined that it is less likely as not that the Veteran's lumbar spine DJD was caused by, or is the result of his active service. The examiner rendered the clinical assessment that the Veteran's lumbar spine DJD was "more in keeping with the natural progress of aging."

The Veteran filed an initial claim for Social Security Administration (SSA) disability compensation on September 2013. In a November 2013 SSA Disability Determination notice, the Veteran was deemed disabled, effective July 2013, due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of heart failure. 

During the January 2016 hearing, the Veteran testified that his back pain began in 2004. The Veteran testified that he did not have any back related problems before service. According to the Veteran, he wore a lot of equipment: standard flight vest, weapon, etc., in service. The Veteran contended that his back pain is a symptom of his abdominal aortic aneurysm and that it was painful around his waist area due to the abdominal aortic aneurysm. 

A March 2017 VA addendum medical opinion indicated that it is less likely as not that the Veteran's current DJD of the lumbar spine was incurred during his active duty periods from July 1978 to July 1982 and from September 2004 to November 2005, because the Veteran's STRs are silent for objective evidence of DJD of lumbar spine.   The VA examiner explained that while the Veteran can report symptomatology, he is not qualified to make a medical diagnosis or discuss a medical nexus between his lumbar spine DJD and his military service.  According to the VA examiner, pain may represent unusually benign or extremely pathological conditions - the causes can be multiple or even multi-factorial. It may represent a local condition or be the result of referred symptoms. The same local pain, subjectively, may represent many different and/or unrelated etiologies. The examiner stated that pain is simply not reliable as a diagnostic or prognostic    indicator and that back pain simply does not provide a diagnosis, etiology or nexus.  The examiner ultimately concluded that, as of 2010, the Veteran's lumbar spine findings were very minimal. The examiner rendered the clinical assessment that if the Veteran had lumbar spine spondylosis in 2005, which caused back pain, it is expected that the condition would have progressed by 2010, and would have been shown in the diagnostic findings produced in 2010 because degeneration of the spine is age dependent. Simply stated, the VA examiner attributed the Veteran's lumbar spine DJD to the natural process of aging. 

Based upon a review of the evidence of record, the Board finds that the evidence preponderates against a finding of service connection for DJD of the lumbar spine. In so finding, the Board observes that the Veteran was seen for lower back pain in service. However, the Veteran's STRs did not indicate that the Veteran was treated for, or diagnosed with DJD of the lumbar spine during service. The Board also observes the October 2010 and March 2017 VA medical opinions. The examiner attributed the Veteran's DJD of the lumbar spine to the natural aging process. Notably, the March 2017 VA examiner emphasized that the Veteran's back pain alone simply does not provide a diagnosis, etiology or nexus to service and is not reliable as a diagnostic or prognostic indicator.  Most critically, the examiner explained that the Veteran's 2010 lumbar spine diagnostic findings showed very minimal degenerative changes and that if the Veteran, in fact, had lumbar spine spondylosis in service, the condition would have progressed and been apparent in his 2010 clinical findings. 

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of low back muscle spasms and/or low back pain in-service does not necessarily permit service connection for DJD of the lumbar spine shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The VA examiner found that there is insufficient probative evidence to link the Veteran's current DJD of the lumbar spine to symptoms he contends he experienced in service. Accordingly, service connection is not warranted on a direct basis. 

In this case, the VA medical examiner reviewed the claims file, conducted an in-person examination and provided an adequate basis for his clinical assessment. As such, the VA examiner's medical opinion is afforded significant probative value as it speaks to the question at hand, whether the Veteran's DJD of the lumbar spine is a result of his military service. See Stefl, supra; see also Sklar, supra. 

The Board also observes that the clinical evidence of record indicated that a June 2007 x-ray indicated mild degenerative arthritic changes of the lumbar spine. The Veteran was diagnosed with DJD of the lumbar spine in October 2010. The clinical evidence indicates that the Veteran was not diagnosed with DJD of the lumbar spine until approximately two years after his separation from military service.  The evidence indicates that the Veteran's DJD of the lumbar spine did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for DJD of the lumbar spine on a presumptive basis.  Also, there is no persuasive evidence of continuity of symptomatology.  

The Board acknowledges that the Veteran has contended that his DJD of the lumbar spine is the result of his abdominal aortic aneurysm.  However, service connection is not in effect for the Veteran's abdominal aortic aneurysm nor, as noted above, is service connection appropriate for abdominal aortic aneurysm.  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Veteran contends that his back pain began in 2004 and that his condition is related to his service. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between his DJD of the lumbar spine and military service. 

For the foregoing reasons, the Board finds that service connection for DJD of the lumbar spine, to include as secondary to the abdominal aortic aneurysm, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Sleep Disorder, Hypertension, and Erectile Dysfunction 

The Veteran contends that his sleep disorder, hypertension, and erectile dysfunction are due to his military service, or secondary to the abdominal aortic aneurysm. 

The existence of present disabilities is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of obstructive sleep apnea, hypertension, and erectile dysfunction, variously diagnosed as retrograde ejaculation. STRs revealed no abnormalities that were attributed to sleep apnea, hypertension or erectile dysfunction. A review of the record indicated that that Veteran was diagnosed with obstructive sleep apnea, hypertension and erectile dysfunction many years after separation. As such, the Board concludes that the evidence of record is against a finding that the Veteran's obstructive sleep apnea, hypertension, and erectile dysfunction are related to his military service.

On VA outpatient treatment in January 2010, the Veteran was seen for problems with ejaculation. The Veteran reported that he did not ejaculate every time he had intercourse since his September 2008 abdominal aortic aneurysm surgery. On VA outpatient treatment in February 2010, the Veteran complained of erectile dysfunction and questioned whether it was due to his abdominal aortic aneurysm. The Veteran also reported difficulty sleeping due to back pain. A September 2011 VA treatment note indicated that the Veteran was diagnosed with retrograde ejaculation. The VA attributed the condition to the abdominal aortic aneurysm surgical repair and informed the Veteran that retrograde ejaculation was a benign complication of the surgery. 

At the January 2016 hearing, the Veteran testified that he experienced abdominal pains in service that interrupted his sleep. The Veteran testified that a doctor informed him that his sleep problems were "kind of tied in together" with abdominal aortic aneurysm. The Veteran testified that his hypertension occurred after his first abdominal aortic aneurysm surgery. According to the Veteran, he did not have hypertension in service or prior to his abdominal aortic aneurysm. The Veteran also testified that his erectile dysfunction was "secondary to [the abdominal aortic] aneurysm." 

VA examined the Veteran in August 2017. The Veteran was subsequently diagnosed with obstructive sleep apnea with onset in 2017, hypertension with onset in 2016, and erectile dysfunction with onset in 2012. The examiner rendered the clinical assessment that it is less likely than not that the Veteran's sleep apnea, hypertension, and erectile dysfunction are due to his military service. The examiner explained that a review of the Veteran's STRs did not reveal any diagnosis or treatment for a sleep disorder, hypertension or erectile dysfunction during his active service. According to the examiner, the Veteran had no diagnosis of sleep apnea and symptoms of snoring, tossing and turning and awakening during the night during service. The Veteran's home sleep study at the Biloxi VA medical center indicated mild obstructive sleep apnea. The examiner further explained that VA records indicated a diagnosis of hypertension and treatment with Amlodipine in 2016. The examiner noted that the Veteran was diagnosed with erectile dysfunction and is treated with Viagra. The examiner expounded on the fact that the Veteran has multiple risk factors for erectile dysfunction including age, treatment for hyperlipidemia and hypertension, and tobacco abuse.  The examiner concluded, based on a review of the Veteran's medical records (with indications of all    diagnoses made many years after his retirement), the Veteran's personal history, and the examiner's clinical experience and expertise, that it is less likely than not that the Veteran's currently diagnosed obstructive sleep apnea, hypertension, and erectile dysfunction were incurred during, or are due to, his active military service.

Based upon a review of the evidence of record, the Board finds that the evidence preponderates against a finding of service connection for a sleep disorder, hypertension, and erectile dysfunction. In so finding, the Board observes that the Veteran's STRs did not indicate that the Veteran was treated for, or diagnosed with a sleep disorder, hypertension or erectile dysfunction during active duty. The Board also observes the August 2017 VA medical opinion. The examiner noted that the Veteran's diagnoses were "made many years after his retirement." The examiner emphasized that the Veteran's STRs did not indicate any treatment or diagnoses for a sleep disorder, hypertension or erectile dysfunction. The examiner noted that the Veteran was diagnosed with hypertension in 2016. The examiner also noted that the Veteran's diagnosed erectile dysfunction is attributable to the Veteran's multiple risk factors such as his age, tobacco use, and treatment for hyperlipidemia and hypertension. In sum, the VA examiner considered the Veteran's medical and personal history, and relied on his experience and expertise to render the clinical assessment that the Veteran's sleep disorder, hypertension and erectile dysfunction are not a result of the Veteran's service. 

Again, the VA medical examiner reviewed the claims file, conducted an in-person examination and provided an adequate basis for his clinical assessment. As such, the VA examiner's medical opinion is afforded significant probative value as it speaks to the question at hand, whether the Veteran's obstructive sleep apnea, hypertension and erectile dysfunction are a result of his military service. See Stefl, supra; see also Sklar, supra. 

The Board observes that the clinical evidence of record indicated that the Veteran reported problems with ejaculation in January 2010 and difficulty sleeping in February 2010. The Veteran was diagnosed with obstructive sleep apnea in 2017, hypertension in 2016, and erectile dysfunction in 2012. The clinical evidence indicates that the Veteran was not diagnosed with obstructive sleep apnea, hypertension or erectile dysfunction until approximately 5 years or more after his separation from military service.  The evidence indicates that hypertension did not manifest to a compensable degree within the one year presumptive period after separation from service.  Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for hypertension on a presumptive basis. 

The Board acknowledges that the Veteran has contended that his obstructive sleep apnea, hypertension, and erectile dysfunction are the result of his abdominal aortic aneurysm.  However, service connection is not in effect for the Veteran's abdominal aortic aneurysm nor, as noted above, is service connection appropriate for abdominal aortic aneurysm.  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to a lack of entitlement under the law.  See Sabonis, supra.

With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra. The Veteran contends that his sleep disorder began in service and that his sleep disorder, hypertension, and erectile dysfunction are related to his abdominal aortic aneurysm. However, the Veteran does not possess the medical expertise or specialized knowledge to provide a probative opinion regarding the nexus/relationship between his conditions and military service. 

For the foregoing reasons, the Board finds that service connection for a sleep disorder, to include as secondary to the abdominal aortic aneurysm; service connection for hypertension, to include as secondary to the abdominal aortic aneurysm; and service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for an abdominal aortic aneurysm is denied. 

Entitlement to service connection for DJD of the lumbar spine, to include as secondary to the abdominal aortic aneurysm, is denied. 

Entitlement to service connection for a sleep disorder, to include as secondary to the abdominal aortic aneurysm, is denied. 

Entitlement to service connection for hypertension, to include as secondary to the abdominal aortic aneurysm, is denied. 

Entitlement to service connection for erectile dysfunction, to include as secondary to the abdominal aortic aneurysm, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of  entitlement to service connection for a skin disorder, other than PFB.

The Veteran contends that his skin condition is a result of service. 

A March 1988 examination report indicated that the Veteran had "marked folliculitis with masses in [his] scalp" and "acne scarring on [his] face and trunk." On the Report of Medical History, the Veteran endorsed "yes" for skin diseases; tumor, growth, cyst, cancer. The examiner documented the Veteran's atopic dermatitis diagnosis and that a cyst on the Veteran's scalp was lanced between 1979-1987. 

A November 2004 STR indicated that the Veteran was seen for "bumps on [his] face." On November 29, 2004, the Veteran was diagnosed with contact dermatitis on his face. The Veteran complained that his face was burning and itching.  A December 2004 STR indicated that the Veteran was diagnosed with allergic urticarial, facial. The examiner noted that the rash was 90 percent resolved. On December 7, 2004, the Veteran was diagnosed with atopic dermatitis. The Veteran reported a rash on his forehead and face for one week. On December 11, 2004, the Veteran was diagnosed with eczema. The Veteran reported that he had an itchy rash on his face for 1 1/2 weeks and that the rash continued to itch after his December 7, 2004 examination. 

On December 13, 2004, the Veteran was diagnosed with possible rosacea; PFB; and scarring secondary to acne. The Veteran was referred to a dermatologist for a consultation. The Veteran was seen on December 16, 2004, for the reoccurring rash. On December 17, 2004, the Veteran was diagnosed with dermatitis and acne. On December 24, 2004 and December 27, 2004, the Veteran was seen again for the reoccurring rash on his forehead. A December 28, 2004 dermatology evaluation report indicated that the Veteran was diagnosed with contact/irritant dermatitis vs. contact dermatitis and acne.

A review of the STRs indicated that the Veteran continued to seek treatment for the reoccurring rash on his facial area. The Veteran received a permanent shaving profile in June 2005. A September 2005 STR indicated that the Veteran was diagnosed with contact dermatitis on his hands and between his fingers. 

In October 2010, the Veteran was afforded a VA skin conditions examination. The Veteran was diagnosed with PFB and contact dermatitis involving the face and hands, resolved without any objective residual. The Veteran reported that his forehead and hands itched and burned. The examiner opined that the Veteran's contact dermatitis involving the hands and face, had resolved completely without further reocurrence. 

The Veteran submitted photographs of his face and neck to VA in February 2011. 
On VA outpatient treatment in March 2011, the Veteran was diagnosed with acne vulgaris; acne keloidalis nuchae; and patchy alopecia. VA examined the Veteran in March 2013 and diagnosed him with PFB. The Board notes that the Veteran is service connected for PFB. A March 2013 VA treatment note documented the Veteran's history of dissecting cellulitis of the scalp. A March 2014 VA treatment note indicated that the Veteran was diagnosed with comedonal acne and folliculitis. 

The Veteran was afforded a VA examination in April 2014. The Veteran's acne diagnosis was confirmed. The Veteran reported that the skin condition had its onset during his military career. According to the VA examiner, the Veteran's acne is less likely than not incurred during his first period of active military service in July 1979 to July 1982 based on medical records containing no clinical notes of acne or skin lesions during or immediately after service to suggest the skin lesion condition is due to service. The examiner rendered the clinical assessment that the Veteran's acne clearly and unmistakably occurred prior to his active service in September 2004-November 2005 based on medical records containing "report of medical history" and the 1988 examination report indicating that the Veteran had acne scarring on his face and trunk, which suggests that his acne was severe prior to 2004-2005.

During the January 2016 hearing, the Veteran testified that shaving during service caused bumps and cysts to form on his face. The Veteran testified that he would cut cysts on his face while shaving. The Veteran testified that he had breakouts on his head and hands that resolved in a few days. According to the Veteran, the breakouts reoccurred when the weather changed. 

In light of the foregoing, an addendum medical opinion is needed to determine the onset of the Veteran's skin disorder, variously diagnosed as acne, atopic dermatitis, cysts, etc., whether the skin disorder is related to an active duty period of service, and whether the skin disorder was aggravated by service. The Board notes that the Veteran served three periods of active duty service. The Veteran received an other than honorable discharge from his second period of service and is not entitled to VA benefits based upon that period of service. STRs from is third period of service do not contain an entry examination report, but document several complaints of and treatment for a skin disorder. 

With regard to the April 2014 VA medical opinion, the examiner determined that the Veteran was diagnosed with acne prior to his third period of service. However, the examiner did not indicate whether the Veteran's acne was aggravated by his third period of service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's entire claims file to the April 2014 VA skin examiner who provided the April 2014 medical opinion, if available, if not, then to a VA health professional with the appropriate expertise. The file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. Based on a review of the entire record, including the service treatment records, the examiner is asked to provide an addendum opinion with respect to the following: 

(A) In regard to the March 1988 service treatment records notations of folliculitis with masses of the scalp, acne on the face and trunk, atopic dermatitis, and cyst on the scalp; the November 2004 service treatment records notation of bumps on the face and contact dermatitis on the face; the December 2004 service treatment records notations of allergic urticarial, facial, and atopic dermatitis, eczema, possible rosacea, acne, dermatitis, rash, contact/irritant dermatitis, and contact dermatitis; and the September 2005 service treatment record notation of contact dermatitis of the hands and fingers, please clarify as to whether (i) folliculitis, (ii) acne, (iii) rash, (iv) dermatitis, (v) atopic dermatitis, (vi) contact dermatitis, (vii) contact/irritant dermatitis, (viii) cyst, (ix) bumps, (x) allergic urticarial, facial, (xi) eczema, and (xii) rosacea are the same skin conditions or separate skin conditions. 

(B)  The examiner should render an opinion with supporting rationale as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any post-service skin disorders, including (i) contact dermatitis (noted on October 2010 VA examination), (ii) acne vulgaris, acne keloidalis nuchae, and patchy alopecia (noted in a March 2011 VA treatment record), (iii) dissecting cellulitis of the scalp (noted in a March 2013 VA treatment record), and (iv) comedonal acne and folliculitis (noted in a March 2014 VA treatment record), are etiologically related to any skin conditions noted in service.  

(C) In regard to the April 2014 medical opinion that indicated that the Veteran's acne clearly and unmistakably occurred prior to service from September 2004 to November 2005, please provide an opinion with supporting rationale on whether it is clear and unmistakable that the Veteran's acne WAS NOT aggravated (worsened beyond the natural progression) during or as a result of his period of service from September 2004 to November 2005.

2.  After accomplishing the above, the RO/AMC should readjudicate the claim.  If the claim on appeal is not fully granted, a SSOC should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


